 



Exhibit 10.3
EXECUTION VERSION
 
 
 
GUARANTY
Dated as of December 19, 2005
Made by
CADENCE TECHNOLOGY LIMITED,
As Guarantor
in Favor of
BANK OF AMERICA, N.A.,
as the
Administrative Agent
and
THE LENDERS
(as defined herein)
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section       Page   Section 1.  
Definitions; Interpretation
    1   Section 2.  
Guaranty
    5   Section 3.  
Liability of Guarantor
    6   Section 4.  
Consents of Guarantor
    7   Section 5.  
Guarantor Waivers
    8   Section 6.  
Subrogation
    10   Section 7.  
Subordination
    11   Section 8.  
Continuing Guaranty
    12   Section 9.  
Payments; Taxes
    12   Section 10.  
Representations and Warranties
    14   Section 11.  
Notices
    15   Section 12.  
No Waiver; Cumulative Remedies
    16   Section 13.  
Costs and Expenses; Indemnification
    16   Section 14.  
Right of Set-Off
    17   Section 15.  
Marshalling; Payments Set Aside
    17   Section 16.  
Benefits of Guaranty
    18   Section 17.  
Binding Effect; Assignment
    18   Section 18.  
Governing Law and Jurisdiction
    18   Section 19.  
Waiver of Jury Trial
    20   Section 20.  
Entire Agreement; Amendments and Waivers
    20   Section 21.  
Severability
    20   Section 22.  
Confidentiality
    20   Section 23.  
Counterparts
    21   Section 24.  
Judgment Currency
    21  

-i-



--------------------------------------------------------------------------------



 



GUARANTY
          THIS GUARANTY (this “Guaranty”), dated as of December 19, 2005, is
made by Cadence Technology Limited, an Irish private limited company (the
“Guarantor”), in favor of the Lenders from time to time party to the Term
Facility Agreement referred to below, and Bank of America, N.A., as the
administrative agent under such agreement (in such capacity, together with any
successor administrative agent, the “Administrative Agent”).
RECITALS
          Castlewilder, an Irish unlimited company, (the “Borrower”), the
Lenders from time to time party thereto (each a “Lender” and, collectively, the
“Lenders”), and the Administrative Agent are parties to a Term Facility
Agreement dated as of December 19, 2005 (as amended, modified, renewed or
extended from time to time, the “Credit Agreement”).
          The Guarantor is a wholly-owned Subsidiary of the Borrower.
          It is a condition precedent to the making of the Loan to the Borrower
under the Credit Agreement at the rate of interest, and with other financial
terms, set forth therein, that the Guarantor guarantee the indebtedness and
other obligations of the Borrower to the Guaranteed Parties under or in
connection with the Credit Agreement as set forth herein.
          The Guarantor will derive benefits from the making of the Loan to the
Borrower pursuant to the Credit Agreement (which benefits are hereby
acknowledged by the Guarantor).
          Accordingly, to induce the Administrative Agent and the Lenders to
enter into the Credit Agreement and in consideration thereof, the Guarantor
hereby agrees as follows:
          Section 1. Definitions; Interpretation.
          (a) Terms Defined in Credit Agreement. All capitalized terms used in
this Guaranty (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.
          (b) Certain Defined Terms. As used in this Guaranty (including in the
recitals hereof), the following terms shall have the following meanings:
          “Administrative Agent” has the meaning specified in the introductory
paragraph to this Guaranty.
          “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Agent-Related Persons” means the Administrative Agent, together with
its Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent,

1



--------------------------------------------------------------------------------



 



the Arranger), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.
          “Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11
U.S.C. §101, et seq.).
          “Borrower” has the meaning specified in the recitals to this Guaranty.
          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, Dublin, Ireland, New York City or the state where the
Administrative Agent’s office is located, and, if such day relates to any LIBOR
Loan, means any such day on which dealings in Dollar deposits are conducted by
and between banks in the London interbank eurodollar market.
          “Closing Date” has the meaning specified in the Credit Agreement.
          “Collateral” has the meaning specified in Section 3(a).
          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Credit Agreement” has the meaning specified in the recitals to this
Guaranty.
          “Debtor Relief Laws” means the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, examination, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.
          “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.
          “Event of Default” has the meaning set forth in the Credit Agreement.
          “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, however, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if

2



--------------------------------------------------------------------------------



 



necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America, N.A.
on such day on such transactions as determined by the Administrative Agent.
          “Guaranteed Obligations” has the meaning set forth in Section 2.
          “Guaranteed Parties” means the Administrative Agent and each Lender.
          “Guaranty Documents” means this Guaranty and all other certificates,
documents, agreements and instruments delivered to any Guaranteed Party under or
in connection with this Guaranty.
          “Insolvency Proceeding” means, with respect to any Person, (a) any
case, action or proceeding with respect to such Person before any court or other
Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, examination, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in either case undertaken under Debtor Relief Laws.
          “Intercompany Loans” means, at any time of determination, all
outstanding loans and advances for financial purposes, whether secured or
unsecured and however evidenced, directly or indirectly extended by the
Guarantor in favor of or otherwise owing by the Borrower.
          “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
          “Lenders” has the meaning specified in the recitals to this Guaranty.
          “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing, but not
including the filing of a precautionary financing statement solely in respect of
true (operating) lease obligations).
          “Loan” means the loan made or to be made under the Facility or the
principal amount outstanding for the time being of that loan.
          “Loan Documents” means the “Finance Documents,” as defined in the
Credit Agreement.

3



--------------------------------------------------------------------------------



 



          “Loan Parties” means the “Obligors,” as defined in the Credit
Agreement.
          “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities,
or condition (financial or otherwise) of the Guarantor and its Subsidiaries
taken as a whole; (b) a material impairment of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.
          “Maturity Extension Date” means, provided an Extended Maturity Date
has arisen pursuant to the Credit Agreement, the Initial Maturity Date.
          “Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
          “Organization Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Subordinated Debt” has the meaning set forth in Section 7(a).
          “Subordinated Debt Payments” means any payment or distribution by or
on behalf of the Borrower, directly or indirectly, of assets of the Borrower of
any kind or character, whether in cash, property or securities, including on
account of the purchase, redemption or other acquisition of Subordinated Debt,
as a result of any collection, sale or other disposition of collateral, or by
set-off, exchange or in any other manner, for or on account of the Subordinated
Debt.
          “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise

4



--------------------------------------------------------------------------------



 




controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Guarantor.
          “Utilisation Date” has the meaning set forth in the Credit Agreement.
          (c) Interpretation. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Guaranty Document), (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import when used
in any Guaranty Document, shall be construed to refer to such Guaranty Document
in its entirety and not to any particular provision thereof, (iv) all references
in a Guaranty Document to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
the Guaranty Document in which such references appear, (v) any reference to any
law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights. In the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including;” the words “to” and “until” each mean “to but excluding;”
and the word “through” means “to and including.” Section headings herein and in
the other Guaranty Documents are included for convenience of reference only and
shall not affect the interpretation of this Guaranty or any other Guaranty
Document.
          Section 2. Guaranty. The Guarantor hereby absolutely, unconditionally
and irrevocably guarantees for the Guaranteed Parties, and their respective
successors, endorsees, transferees and assigns, the full and prompt payment when
due (whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise) and performance of the indebtedness,
liabilities and other obligations of the Borrower to the Guaranteed Parties
under or in connection with the Credit Agreement and the other Loan Documents,
including all unpaid principal of the Loans, all interest accrued thereon, all
fees due under the Credit Agreement and all other amounts payable by the
Borrower to the Guaranteed Parties thereunder, in connection therewith, and in
connection with any other Loan Document. The terms “indebtedness,” “liabilities”
and “obligations” are used herein in their most comprehensive sense and include
any and all advances, debts, obligations and liabilities, whether now existing
or hereafter arising, whether voluntary or involuntary and whether due or not
due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, and whether recovery upon such indebtedness,

5



--------------------------------------------------------------------------------



 




liabilities and obligations may be or hereafter become unenforceable or shall be
an allowed or disallowed claim under any Debtor Relief Law, and including
interest that accrues after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding. The foregoing indebtedness, liabilities
and other obligations of the Borrower, and all other indebtedness, liabilities
and obligations to be paid or performed by the Guarantor in connection with this
Guaranty (including any and all amounts due under Section 13), shall hereinafter
be collectively referred to as the “Guaranteed Obligations.”
          Section 3. Liability of Guarantor. The liability of the Guarantor
under this Guaranty shall be irrevocable, absolute, independent and
unconditional, and shall not be affected by any circumstance which might
constitute a discharge of a surety or guarantor other than the indefeasible
payment and performance in full of all Guaranteed Obligations. In furtherance of
the foregoing and without limiting the generality thereof, the Guarantor agrees
as follows:
          (a) the Guarantor’s liability hereunder shall be the immediate,
direct, and primary obligation of the Guarantor and shall not be contingent upon
any Guaranteed Party’s exercise or enforcement of any remedy it may have against
the Borrower or any other Person, or any collateral that any Guaranteed Party
may from time to time acquire as security for the Guaranteed Obligations
(“Collateral”), provided that nothing in this Guaranty shall be construed as
imposing any obligation on the Guarantor or any other Loan Party to provide any
Collateral for the Guaranteed Obligations;
          (b) this Guaranty is a guaranty of payment when due and not merely of
collectibility;
          (c) the Guarantor’s payment of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge the
Guarantor’s liability for any portion of the Guaranteed Obligations remaining
unsatisfied; and
          (d) the Guarantor’s liability with respect to the Guaranteed
Obligations shall remain in full force and effect without regard to, and shall
not be impaired or affected by, nor shall the Guarantor be exonerated or
discharged by, any of the following events:
               (i) any Insolvency Proceeding with respect to the Borrower, the
Guarantor, any other Loan Party or any other Person;
               (ii) any limitation, discharge, or cessation of the liability of
the Borrower, the Guarantor, any other Loan Party or any other Person for any
Guaranteed Obligations due to any statute, regulation or rule of law, or any
invalidity or unenforceability in whole or in part of any of the Guaranteed
Obligations or the Loan Documents;
               (iii) any merger, acquisition, consolidation or change in
structure of the Borrower, the Guarantor or any other Loan Party or Person, or
any sale, lease, transfer or other disposition of any or all of the assets or
shares of the Borrower, the Guarantor, any other Loan Party or other Person;

6



--------------------------------------------------------------------------------



 



               (iv) any assignment or other transfer, in whole or in part, of
any Guaranteed Party’s interests in and rights under this Guaranty or the other
Loan Documents, including any Guaranteed Party’s right to receive payment of the
Guaranteed Obligations, or any assignment or other transfer, in whole or in
part, of any Guaranteed Party’s interests in and to any of the Collateral;
               (v) any claim, defense, counterclaim or set-off, other than that
of prior performance, that the Borrower, the Guarantor, any other Loan Party or
other Person may have or assert, including any defense of incapacity or lack of
corporate or other authority to execute any of the Loan Documents, but, subject
to Section 15, excluding the defense of payment;
               (vi) any Guaranteed Party’s amendment, modification, renewal,
extension, cancellation or surrender of any Loan Document, any Guaranteed
Obligations, or any Collateral, or any Guaranteed Party’s exchange, release, or
waiver of any Collateral;
               (vii) any Guaranteed Party’s exercise or nonexercise of any
power, right or remedy with respect to any of the Collateral, including any
Guaranteed Party’s compromise, release, settlement or waiver with or of the
Borrower, any other Loan Party or any other Person;
               (viii) any Guaranteed Party’s vote, claim, distribution,
election, acceptance, action or inaction in any Insolvency Proceeding related to
the Guaranteed Obligations;
               (ix) any impairment or invalidity of any Collateral or any other
collateral securing any of the Guaranteed Obligations or any failure to perfect
any of the Liens of the Guaranteed Parties thereon or therein; and
               (x) any other guaranty, whether by the Guarantor or any other
Person, of all or any part of the Guaranteed Obligations or any other
indebtedness, obligations or liabilities of the Borrower to any Guaranteed
Party.
          Section 4. Consents of Guarantor. The Guarantor hereby unconditionally
consents and agrees that, without notice to or further assent from the
Guarantor:
          (a) the principal amount of the Guaranteed Obligations may be
increased or decreased and additional Obligations of the Guarantor under the
Loan Documents may be incurred, by one or more amendments, modifications,
renewals or extensions of any Loan Document or otherwise;
          (b) the time, manner, place or terms of any payment under any Loan
Document may be extended or changed, including by an increase or decrease in the
interest rate on any Guaranteed Obligation or any fee or other amount payable
under such Loan Document, by an amendment, modification or renewal of any Loan
Document or otherwise;

7



--------------------------------------------------------------------------------



 



          (c) the time for the Borrower’s (or any other Person’s) performance of
or compliance with any term, covenant or agreement on its part to be performed
or observed under any Loan Document may be extended, or such performance or
compliance waived, or failure in or departure from such performance or
compliance consented to, all in such manner and upon such terms as the
Guaranteed Parties may deem proper;
          (d) any Guaranteed Party may discharge or release, in whole or in
part, any other Loan Party or any other Person liable for the payment and
performance of all or any part of the Guaranteed Obligations, and may permit or
consent to any such action or any result of such action, and shall not be
obligated to demand or enforce payment upon any of the Collateral or any other
collateral, nor shall any Guaranteed Party be liable to the Guarantor for any
failure to collect or enforce payment or performance of the Guaranteed
Obligations from any Person or to realize on the Collateral or other collateral
therefor;
          (e) the Guaranteed Parties may take and hold other security (legal or
equitable) of any kind, at any time, as collateral for the Guaranteed
Obligations, and may, from time to time, in whole or in part, exchange, sell,
surrender, release, subordinate, modify, waive, rescind, compromise or extend
such security and may permit or consent to any such action or the result of any
such action, and may apply such security and direct the order or manner of sale
thereof;
          (f) the Guaranteed Parties may request and accept other guaranties of
the Guaranteed Obligations and any other indebtedness, obligations or
liabilities of the Borrower to any Guaranteed Party and may, from time to time,
in whole or in part, surrender, release, subordinate, modify, waive, rescind,
compromise or extend any such guaranty and may permit or consent to any such
action or the result of any such action; and
          (g) the Guaranteed Parties may exercise, or waive or otherwise refrain
from exercising, any other right, remedy, power or privilege (including the
right to accelerate the maturity of any Loan and any power of sale) granted by
any Loan Document or other security document or agreement, or otherwise
available to any Guaranteed Party, with respect to the Guaranteed Obligations or
any of the Collateral, even if the exercise of such right, remedy, power or
privilege affects or eliminates any right of subrogation or any other right of
the Guarantor against the Borrower;
all as the Guaranteed Parties may deem advisable, and all without impairing,
abridging, releasing or affecting this Guaranty.
          Section 5. Guarantor Waivers.
          (a) Certain Waivers. The Guarantor waives and agrees not to assert:
               (i) any right to require any Guaranteed Party to marshal assets
in favor of the Borrower, the Guarantor, any other Loan Party or any other
Person, to proceed against the Borrower, any other Loan Party or any other
Person, to proceed against or exhaust any of the Collateral, to give notice of
the terms, time and place of any public or private sale of personal property
security constituting the Collateral or other collateral for the Guaranteed
Obligations or comply with any other provisions of §9611

8



--------------------------------------------------------------------------------



 



of the New York UCC (or any equivalent provision of any other applicable law) or
to pursue any other right, remedy, power or privilege of any Guaranteed Party
whatsoever;
               (ii) the defense of the statute of limitations in any action
hereunder or for the collection or performance of the Guaranteed Obligations;
               (iii) any defense arising by reason of any lack of corporate or
other authority or any other defense of the Borrower, the Guarantor or any other
Person;
               (iv) any defense based upon any Guaranteed Party’s errors or
omissions in the administration of the Guaranteed Obligations;
               (v) any rights to set-offs and counterclaims;
               (vi) any defense based upon an election of remedies (including,
if available, an election to proceed by nonjudicial foreclosure) which destroys
or impairs the subrogation rights of the Guarantor or the right of the Guarantor
to proceed against the Borrower or any other obligor of the Guaranteed
Obligations for reimbursement; and
               (vii) without limiting the generality of the foregoing, to the
fullest extent permitted by law, any defenses or benefits that may be derived
from or afforded by applicable law limiting the liability of or exonerating
guarantors or sureties, or which may conflict with the terms of this Guaranty.
          (b) Additional Waivers.
               (i) The Guarantor waives any and all notice of the acceptance of
this Guaranty, and any and all notice of the creation, renewal, modification,
extension or accrual of the Guaranteed Obligations, or the reliance by the
Guaranteed Parties upon this Guaranty, or the exercise of any right, power or
privilege hereunder. The Guaranteed Obligations shall conclusively be deemed to
have been created, contracted, incurred and permitted to exist in reliance upon
this Guaranty. The Guarantor waives promptness, diligence, presentment, protest,
demand for payment, notice of default, dishonor or nonpayment and all other
notices to or upon the Borrower, the Guarantor or any other Person with respect
to the Guaranteed Obligations.
               (ii) Until the Guaranteed Obligations have been paid in full in
cash (other than contingent indemnification obligations, which have been
provided for to the reasonable satisfaction of the Majority Lenders), the
Guarantor waives (A) its rights of subrogation and reimbursement, (B) any
defenses the Guarantor may have to the Guaranty by reason of an election of
remedies by the Guaranteed Parties, (C) any rights or defenses the Guarantor may
have by reason of protection afforded to the Borrower or any other Guaranteed
Party pursuant to the anti-deficiency or other laws of the State of New York
limiting or discharging the Borrower’s or such other Loan Party’s indebtedness,
(D) any defenses arising by reason of any disability or other defense of the
Borrower or any other guarantor, or the cessation from any cause whatsoever
(including any act or omission of any Guaranteed Party) of the liability of the
Borrower, (E) any defenses based on any claim that the Guarantor’s obligations
exceed or are more

9



--------------------------------------------------------------------------------



 



burdensome than those of the Borrower, (F) any right to compel any Guaranteed
Party to proceed against or exhaust any security for the Guaranteed Obligations
(or to proceed against such security in a particular order) or to pursue any
other remedy in such Guaranteed Party’s power whatsoever, and (G) any benefit of
and any right to participate in any security now or hereafter held by the
Guaranteed Parties.
               (iii) The Guarantor warrants and agrees that each of the waivers
set forth herein is made with full knowledge of its significance and
consequences and that if any such waivers are determined to be contrary to any
applicable law or public policy, such waivers shall be effective only to the
maximum extent permitted by applicable law.
          (c) Independent Obligations. The obligations of the Guarantor
hereunder are independent of and separate from the obligations of any other
guarantor of the Guaranteed Obligations, the Borrower and any other Loan Party
and upon the occurrence and during the continuance of any Event of Default, a
separate action or actions may be brought against the Guarantor, whether or not
the Borrower or any such other Loan Party is joined therein or a separate action
or actions are brought against the Borrower or any such other Loan Party.
          (d) Financial Condition of Borrower. The Guarantor shall not have any
right to require any Guaranteed Party to obtain or disclose any information with
respect to: (i) the financial condition or character of the Borrower or the
ability of the Borrower to pay and perform the Guaranteed Obligations; (ii) the
Guaranteed Obligations; (iii) any Collateral; (iv) the existence or nonexistence
of any other guarantees of all or any part of the Guaranteed Obligations;
(v) any action or inaction on the part of any Guaranteed Party or any other
Person; or (vi) any other matter, fact or occurrence whatsoever.
          Section 6. Subrogation. Until the Guaranteed Obligations (other than
contingent indemnification obligations) shall be satisfied in full and the
Commitments shall be terminated, the Guarantor shall not have, and the Guarantor
shall not directly or indirectly exercise, (a) any rights that it may acquire by
way of subrogation under this Guaranty, by any payment hereunder or otherwise,
(b) any rights of contribution, indemnification, reimbursement or similar
suretyship claims arising out of this Guaranty, or (c) any other right which it
might otherwise have or acquire (in any way whatsoever) which could entitle it
at any time to share or participate in any right, remedy or security of any
Guaranteed Party as against the Borrower or any other Loan Party, whether in
connection with this Guaranty, any of the other Loan Documents or otherwise. If
any amount shall be paid to the Guarantor on account of the foregoing rights at
any time when all the Guaranteed Obligations shall not have been paid in full,
such amount shall be held in trust for the benefit of the Guaranteed Parties and
shall forthwith be paid to the Administrative Agent to be credited and applied
to the Guaranteed Obligations, whether matured or unmatured, in accordance with
the terms of the Loan Documents. Upon the payment in full of the Guaranteed
Obligations and the termination of all Commitments, the Guarantor shall be
subrogated to the rights of the Guaranteed Parties against the Borrower to the
extent otherwise permitted by law; provided, however, that such subrogation
shall not (i) constitute a representation or warranty, express or implied, by
any Guaranteed Party as to the enforceability or collectibility of any
obligations of the Borrower under the Loan Documents or as to the perfection,
priority or enforceability of any lien or security interest contained in or
relating to any Loan Document, (ii) grant to the Guarantor any right of recourse
against any

10



--------------------------------------------------------------------------------



 




Guaranteed Party in respect thereof, (iii) give rise to any duty on the part of
any Guaranteed Party to cooperate with the Guarantor in the protection,
preservation or enforcement of any rights the Guarantor may have against the
Borrower or any other Loan Party, (iv) impair any Guaranteed Party’s unfettered
discretion to settle or otherwise compromise any claims such Guaranteed Party
may have against the Borrower or otherwise impair or affect any of the waivers
or consents contained herein, or (v) restrict any Guaranteed Party from
enforcing or forbearing from enforcing any of its rights or remedies against the
Borrower; provided further, that the Guarantor shall, upon demand, indemnify
each Guaranteed Party against any and all costs and expenses arising directly or
indirectly in connection with such right of subrogation.
          Section 7. Subordination.
          (a) Subordination to Payment of Guaranteed Obligations. All payments
on account of all Intercompany Loans, whether created under, arising out of or
in connection with any documents or instruments evidencing any credit extensions
to Borrower or otherwise, including all principal on any such Intercompany
Loans, all interest accrued thereon, all fees and all other amounts payable by
the Borrower to the Guarantor in connection therewith, whether now existing or
hereafter arising, and whether due or to become due, absolute or contingent,
liquidated or unliquidated, determined or undetermined (the “Subordinated Debt”)
shall be subject, subordinate and junior in right of payment and exercise of
remedies, to the extent and in the manner set forth herein, to the prior payment
in full in cash or cash equivalents of the Guaranteed Obligations.
          (b) Subordination Upon Any Distribution of Assets of the Borrower. In
the event of any payment or distribution of assets of the Borrower of any kind
or character, whether in cash, property or securities, upon any Insolvency
Proceeding with respect to or involving the Borrower, (i) all amounts owing on
account of the Guaranteed Obligations, including all interest accrued thereon at
the contract rate both before and after the initiation of any such proceeding,
whether or not an allowed claim in any such proceeding, shall first be paid in
full in cash, or payment provided for in cash or in cash equivalents, before any
Subordinated Debt Payment is made; and (ii) to the extent permitted by
applicable law, any Subordinated Debt Payment to which the Guarantor would be
entitled except for the provisions hereof, shall be paid or delivered by the
trustee in bankruptcy, receiver, assignee for the benefit of creditors or other
liquidating agent making such payment or distribution directly to the
Administrative Agent (on behalf of the other Guaranteed Parties) for application
to the payment of the Guaranteed Obligations in accordance with clause (i),
after giving effect to any concurrent payment or distribution or provision
therefor to any Guaranteed Party in respect of such Guaranteed Obligations.
          (c) Authorization to Administrative Agent. If, while any Subordinated
Debt is outstanding, any Insolvency Proceeding is commenced by or against the
Borrower or its property:
               (i) the Administrative Agent, when so instructed by the Majority
Lenders, is hereby irrevocably authorized and empowered (in the name of the
Guaranteed Parties or in the name of the Guarantor or otherwise), but shall have
no obligation, to demand, sue for, collect and receive every payment or
distribution in respect of the Subordinated Debt and give acquittance therefor
and to file claims and

11



--------------------------------------------------------------------------------



 



proofs of claim and take such other action (including voting the Subordinated
Debt and issuing a notice to the Guarantor pursuant to section 25A(1)(c) of the
Irish Companies (Amendment) Act 1990) as it may deem necessary or advisable for
the exercise or enforcement of any of the rights or interests of the Guaranteed
Parties; and
               (ii) the Guarantor shall promptly take such action as the
Administrative Agent (on instruction from the Majority Lenders) may reasonably
request (A) to collect the Subordinated Debt for the account of the Guaranteed
Parties and to file appropriate claims or proofs of claim in respect of the
Subordinated Debt, (B) to execute and deliver to the Administrative Agent, such
powers of attorney, assignments and other instruments as it may request to
enable it to enforce any and all claims with respect to the Subordinated Debt,
and (C) to collect and receive any and all Subordinated Debt Payments.
          Section 8. Continuing Guaranty. This Guaranty is a continuing guaranty
and agreement of subordination relating to any Guaranteed Obligations, including
Guaranteed Obligations which may exist continuously or which may arise from time
to time in connection with successive transactions consummated under the Credit
Agreement and the other Loan Documents, and the Guarantor expressly acknowledges
that this Guaranty shall remain in full force and effect notwithstanding that
there may be periods in which no Guaranteed Obligations exist. This Guaranty
shall continue in effect and be binding upon the Guarantor until termination of
the Commitments and payment and performance in full of the Guaranteed
Obligations.
          Section 9. Payments; Taxes. (a) The Guarantor hereby agrees, in
furtherance of the foregoing provisions of this Guaranty and not in limitation
of any other right which any Guaranteed Party or any other Person may have
against the Guarantor by virtue hereof, upon the failure of the Borrower to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under §362(a) of the Bankruptcy Code or any comparable provision
under Irish law), the Guarantor shall forthwith pay, or cause to be paid, in
cash, to the Administrative Agent an amount equal to the amount of the
Guaranteed Obligations then due as aforesaid (including interest which, but for
the filing of a petition in any Insolvency Proceeding with respect to the
Borrower, would have accrued on such Guaranteed Obligations, whether or not a
claim is allowed against the Borrower for such interest in any such Insolvency
Proceeding). The Guarantor shall make each payment hereunder, unconditionally in
full without set-off, counterclaim or other defense, on the day when due in
Dollars, in immediately available funds, to the Administrative Agent at such
office of the Administrative Agent and to such account as the Administrative
Agent shall specify in writing to the Guarantor.
          (b) Any and all payments by the Guarantor to or for the account of any
Guaranteed Party under the Guarantor Documents shall be made free and clear of
and without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding, in the case of
any Guaranteed Party, taxes imposed on or measured by its overall net income,
and

12



--------------------------------------------------------------------------------



 




franchise taxes imposed on it, by the jurisdiction (or any political subdivision
thereof) under the Laws of which such Guaranteed Party is organized or maintains
a lending office (all such non-excluded taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and liabilities
being hereinafter referred to as “Taxes”). If the Guarantor shall be required by
any Laws to deduct any Taxes from or in respect of any sum payable under the
Guarantor Documents to any Guaranteed Party then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section), each of
the Administrative Agent and such other Guaranteed Party receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Guarantor shall make such deductions, (iii) the Guarantor shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within 30 days after the date of such
payment, the Guarantor shall furnish to the Administrative Agent (which shall
forward the same to such Guaranteed Party) the original or a certified copy of a
receipt evidencing payment thereof.
          (c) In addition, the Guarantor agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise or property taxes
or charges or similar levies which arise from any payment made under the
Guarantor Documents or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, the Guarantor Documents
(hereinafter referred to as “Other Taxes”).
          (d) If the Guarantor shall be required to deduct or pay any Taxes or
Other Taxes from or in respect of any sum payable under the Guarantor Documents
to any Guaranteed Party, the Guarantor shall also pay to the Administrative
Agent or to such Guaranteed Party, as the case may be, at the time interest is
paid, such additional amount that the Administrative Agent or such Guaranteed
Party specifies is necessary to preserve the after-tax yield (after factoring in
all taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Guaranteed Party would have received if such Taxes
or Other Taxes had not been imposed.
          (e) The Guarantor agrees to indemnify the Administrative Agent and
each other Guaranteed Party for (i) the full amount of Taxes and Other Taxes
(including any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section) paid by the Administrative Agent and such
Guaranteed Party, (ii) amounts payable under Section 9(d) and (iii) any
liability (including additions to tax, penalties, interest and expenses) arising
therefrom or with respect thereto, in each case whether or not such Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Payment under this subsection (e) shall be made within
30 days after the date the Guaranteed Party or the Administrative Agent makes a
demand therefor. Such demand for payment shall include a schedule setting out in
reasonable detail the calculation of the amount of liability for Taxes or Other
Taxes asserted by the Guaranteed Party or Administrative Agent to be due, but no
Guaranteed Party shall be obliged to disclose its tax returns or working papers.
          (f) Any payments by the Guarantor hereunder the application of which
is not otherwise provided for herein, shall be applied in the order specified in
Clause 26.5 of the Credit Agreement.

13



--------------------------------------------------------------------------------



 



          (g) The agreements in this Section 9 shall survive the payment of all
Guaranteed Obligations.
          (h) The provisions of Clauses 12.4 and 15.1 of the Credit Agreement
shall apply to this Section 9.
          Section 10. Representations and Warranties. In order to induce the
Lenders to make Loans to the Borrower pursuant to the Credit Agreement, the
Guarantor represents and warrants to each Guaranteed Party, as of the Closing
Date, the Utilisation Date and any Maturity Extension Date, that:
          (a) Existence, Qualification and Power; Compliance with Laws. Each of
the Guarantor and its Material Subsidiaries (i) is duly organized or formed,
validly existing and, if incorporated or organized in a jurisdiction which
recognizes the concept, in good standing under the Laws of the jurisdiction of
its incorporation or organization, (ii) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (A) own or lease its assets and carry on its business and (B) with respect to
the Loan Parties, execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (iii) is duly qualified and is licensed and in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (iv) is in compliance with all Laws; except in
each case referred to in clauses (iii) and (iv) of this Section 10(a), to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect.
          (b) Authorization; No Contravention. The execution, delivery and
performance by the Guarantor of the Guaranty, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(i) contravene the terms of any of the Guarantor’s Organization Documents;
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (A) any Contractual
Obligation to which the Guarantor is a party or affecting the Guarantor or the
properties of the Guarantor or (B) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which the Guarantor or its
property is subject; or (c) violate any Law. The Guarantor is in compliance with
all Contractual Obligations referred to in clause (ii)(A), except to the extent
that the failure to do so would not reasonably be expected to have a Material
Adverse Effect.
          (c) Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Guarantor, other than customary filings in connection with judicial
or other enforcement proceedings.
          (d) Binding Effect. This Guaranty has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by the Obligor party thereto. This Guaranty and each other Loan Document
constitute a legal, valid and binding obligation of the Obligor party thereto,
enforceable against such Person in accordance with its terms.

14



--------------------------------------------------------------------------------



 



          (e) No Default. Neither the Guarantor nor any of its Subsidiaries is
in default under or with respect to any Contractual Obligation that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Guaranty
or any other Loan Document.
          Section 11. Notices.
          (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows: (i) if to the Guarantor or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on the signature pages hereof; and (ii) if to any other Guaranteed
Party, to the address, telecopier number, electronic mail address or telephone
number specified in the Credit Agreement. Notices sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).
          (b) Electronic Communications. Notices and other communications to the
Guaranteed Parties hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent. The Administrative Agent or the
Guarantor may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (c) Change of Address, Etc. Each of the Guarantor and the Guaranteed
Parties may change its address, telecopier or telephone number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.

15



--------------------------------------------------------------------------------



 



          Section 12. No Waiver; Cumulative Remedies. No failure by any
Guaranteed Party to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder or under any other Guarantor
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein or therein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
          Section 13. Costs and Expenses; Indemnification.
          (a) Costs and Expenses. The Guarantor shall: (i) pay or reimburse the
Administrative Agent for all reasonable and documented out-of-pocket costs and
expenses incurred by the Administrative Agent and its Affiliates in connection
with the preparation, negotiation, execution, delivery and administration of
this Guaranty and the other Guarantor Documents and any amendment, waiver,
consent or other modification of the provisions hereof and thereof (whether or
not the transactions contemplated hereby or thereby are consummated), including
all attorneys’ fees and disbursements; and (ii) pay or reimburse the
Administrative Agent and each other Guaranteed Party for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Guaranty or the other Guarantor Documents (including all such costs
and expenses incurred during any “workout” or restructuring in respect of the
Guaranteed Obligations and during any legal proceeding, including any proceeding
under any Debtor Relief Law). The foregoing costs and expenses shall include all
taxes and reasonable fees related thereto, and other reasonable out-of-pocket
expenses incurred by the Administrative Agent, and, during the existence of an
Event of Default or pursuant to a good faith investigation of the potential
existence of an Event of Default, the reasonable cost of independent public
accountants and other outside experts retained by any Guaranteed Party.
          (b) Indemnification. Whether or not the transactions contemplated
hereby are consummated, the Guarantor agrees to indemnify, save and hold
harmless each Agent-Related Person, each other Guaranteed Party and their
respective Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including all reasonable
and documented attorneys’ fees and disbursements) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (i) the execution, delivery, enforcement, performance or administration of
any Guarantor Document or other Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (ii) any Loan or the
use or proposed use of the proceeds therefrom, or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided, however, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such

16



--------------------------------------------------------------------------------



 




liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Guaranty or the Credit
Agreement, nor shall any Indemnitee have any liability for any indirect or
consequential damages relating to this Guaranty, the Credit Agreement or any
other Guarantor Documents or Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date).
          (c) Defense. At the election of any Indemnitee, the Guarantor shall
defend such Indemnitee using legal counsel satisfactory to such Indemnitee in
such Person’s sole discretion, at the sole cost and expense of the Guarantor.
          (d) Interest. Any amounts payable to by the Guarantor under this
Section 13 or otherwise under this Guaranty if not paid upon demand shall bear
interest from the date of such demand until paid in full, at a fluctuating
interest rate per annum at all times equal to the Base Rate plus 2% per annum,
to the fullest extent permitted by applicable Law. Any such interest shall be
due and payable upon demand and shall be calculated on the basis of a year of
365 or 366 days, as the case may be, and the actual number of days elapsed.
          (e) Payment. All amounts due under this Section 13 shall be payable
within ten Business Days after demand therefor.
          (f) Survival. The agreements in this Section 13 shall survive the
termination of the Commitments and repayment of all other Guaranteed
Obligations.
          Section 14. Right of Set-Off. In addition to any rights and remedies
of the Lenders provided by law, upon the occurrence and during the continuance
of any Event of Default, each of the Lenders is authorized at any time and from
time to time, without prior notice to the Guarantor, any such notice being
waived by the Guarantor to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other indebtedness at any time owing by, such
Lender to or for the credit or the account of the Guarantor against any and all
Obligations owing to such Lender, now or hereafter existing, irrespective of
whether or not the Administrative Agent or such Lender shall have made demand
under this Guaranty or any other Guarantor Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or indebtedness. Each of the
Lenders agrees (by its acceptance hereof) promptly to notify the Guarantor and
the Administrative Agent after any such set-off and application made by such
Lender; provided, however, that the failure to give such notice shall not affect
the validity of such set-off and application.
          Section 15. Marshalling; Payments Set Aside. Neither the
Administrative Agent nor any Guaranteed Party shall be under any obligation to
marshal any assets in favor of the Guarantor or any other Person or against or
in payment of any or all of the Guaranteed Obligations. To the extent that the
Guarantor makes a payment to any Guaranteed Party, or any

17



--------------------------------------------------------------------------------



 




Guaranteed Party exercises its right of set-off, and such payment or the
proceeds of such set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any Guaranteed Party in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any Insolvency Proceeding or otherwise, then (a) to the extent
of such recovery the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each of the
Lenders severally agrees (by its acceptance hereof) to pay to the Administrative
Agent upon demand its pro rata share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.
          Section 16. Benefits of Guaranty. This Guaranty is entered into for
the sole protection and benefit of the Administrative Agent and each other
Guaranteed Party and their respective successors and assigns, and no other
Person (other than any Indemnitee specified herein) shall be a direct or
indirect beneficiary of, or shall have any direct or indirect cause of action or
claim in connection with, this Guaranty. The Guaranteed Parties, by their
acceptance of this Guaranty, shall not have any obligations under this Guaranty
to any Person other than the Guarantor, and such obligations shall be limited to
those expressly stated herein.
          Section 17. Binding Effect; Assignment.
          (a) Binding Effect. This Guaranty shall be binding upon the Guarantor
and its successors and assigns, and inure to the benefit of and be enforceable
by the Administrative Agent and each other Guaranteed Party and their respective
successors, endorsees, transferees and assigns.
          (b) Assignment. Except to the extent otherwise provided in the Credit
Agreement, the Guarantor shall not have the right to assign or transfer its
rights and obligations hereunder or under any other Guarantor Documents without
the prior written consent of the Majority Lenders. Each Lender may, without
notice to or consent by the Guarantor, sell, assign, transfer or grant
participations in all or any portion of such Lender’s rights and obligations
hereunder and under the other Guarantor Documents in connection with any sale,
assignment, transfer or grant of a participation by such Lender in accordance
with Clause 22 of the Credit Agreement of or in its rights and obligations
thereunder and under the other Loan Documents. In the event of any grant of a
participation, the participant (A) shall be deemed to have a right of set-off
under Section 14 in respect of its participation to the same extent as if it
were such “Guaranteed Party;” and (B) shall also be entitled to the benefits of
Section 13.
          Section 18. Governing Law and Jurisdiction.
          (a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH OTHER GUARANTEED PARTY SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

18



--------------------------------------------------------------------------------



 



          (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR
ANY OTHER GUARANTOR DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK SITTING IN THE CITY OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS GUARANTY, THE
GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE GUARANTOR IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
GUARANTY OR ANY OTHER GUARANTOR DOCUMENT. THE GUARANTOR WAIVES PERSONAL SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.
          (c) The Guarantor hereby irrevocably appoints CT Corporation System, a
Wolters Kluwer Company, with an office at 111 Eighth Avenue, New York, NY 10011,
as its authorized agent (in such capacity, the “NY Process Agent”) with all
powers necessary to receive on its behalf service of copies of the summons and
complaint and any other process which may be served in any action or proceeding
arising out of or relating to this Guaranty and the other Loan Documents in any
of the courts in and of the State of New York. Such service may be made by
mailing or delivering a copy of such process to the Guarantor in care of the NY
Process Agent at the NY Process Agent’s address and the Guarantor hereby
irrevocably authorizes and directs the NY Process Agent to accept such service
on its behalf and agrees that the failure of the NY Process Agent to give any
notice of any such service to the Guarantor shall not impair or affect the
validity of such service or of any judgment rendered in any action or proceeding
based thereon. As an alternative method of service, the Guarantor also
irrevocably consents to the service of any and all process in any such action or
proceeding by the mailing of copies of such process to the Guarantor at its
address specified on the signature page hereof. If for any reason CT Corporation
System shall cease to act as NY Process Agent, the Guarantor shall appoint
forthwith, in the manner provided for herein, a successor NY Process Agent
qualified to act as an agent for service of process with respect to all courts
in and of the State of New York and acceptable to the Administrative Agent.
          (d) The Guarantor further agrees that the courts of England shall have
non-exclusive jurisdiction to settle any dispute arising out of or in connection
with this Guaranty or the other Loan Documents (including a dispute regarding
the existence, validity or termination of any such document or agreement) (a
“Dispute”). The Guarantor further waives any objection which it may have at any
time to the laying of venue in relation to any proceedings brought in any such
court in respect of any Dispute, waives any claim that such proceedings have
been brought in an inconvenient forum, and further waives the right to object,
with respect to such proceedings, that such court does not have any jurisdiction
over it. The Guarantor hereby irrevocably appoints Cadence Design Systems
Limited, with an office at Bagshot Road, Attn: Office of the General Counsel,
Bracknell, Berkshire, RG12, OPH, UK, as its authorized agent, with all powers
necessary to receive on its behalf service of process in any proceedings,
commenced in the English courts.

19



--------------------------------------------------------------------------------



 



          (e) Nothing in this Section 18 shall affect the right of the
Guaranteed Parties to serve legal process in any other manner permitted by law
or limit the right of the Guaranteed Parties to bring any action or proceeding
against the Guarantor or its property in the courts of other jurisdictions.
          Section 19. Waiver of Jury Trial. THE GUARANTOR AND EACH GUARANTEED
PARTY (BY ITS ACCEPTANCE HEREOF) HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THE GUARANTOR
DOCUMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES OR ANY OF THEM WITH RESPECT TO THE GUARANTOR DOCUMENTS, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND THE GUARANTOR
AND EACH GUARANTEED PARTY (BY ITS ACCEPTANCE HEREOF) HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
          Section 20. Entire Agreement; Amendments and Waivers. This Guaranty
together with the other Guarantor Documents embodies the entire agreement of the
Guarantor with respect to the matters set forth herein and supersedes all prior
or contemporaneous agreements and understandings of the Guarantor, verbal or
written, relating to the subject matter hereof and thereof and shall not be
amended except by written agreement of the Guarantor, the Administrative Agent
and the Majority Lenders. No waiver of any rights of the Guaranteed Parties
under any provision of this Guaranty or consent to any departure by the
Guarantor therefrom shall be effective unless in writing and signed by the
Administrative Agent and the Majority Lenders, or the Administrative Agent (with
the written consent of the Majority Lenders). Any such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
          Section 21. Severability. If any provision of this Guaranty or the
other Guaranty Documents is held to be illegal, invalid or unenforceable,
(a) the legality, validity and enforceability of the remaining provisions of
this Guaranty and the other Guaranty Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
          Section 22. Confidentiality. By its acceptance hereof, each Guaranteed
Party agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such

20



--------------------------------------------------------------------------------



 




Information and instructed to keep such Information confidential); (b) to the
extent requested by any regulatory authority; (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party to the Credit Agreement; (e) in connection with the
exercise of any remedies hereunder or thereunder or any suit, action or
proceeding relating to the Credit Agreement or the enforcement of rights
hereunder or thereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any Eligible Assignee of
or participant in, or any prospective Eligible Assignee of or participant in,
any of its rights or obligations under the Credit Agreement (or other permitted
assignee of or successor to a Guaranteed Party) or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to obligations of the Guarantor; (g) with the
consent of the Guarantor; (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Guaranteed Party on a nonconfidential basis from a
source other than the Borrower or the Guarantor; or (i) to the National
Association of Insurance Commissioners or any other similar organization. In
addition, the Guaranteed Parties may disclose the existence of this Guaranty and
the Credit Agreement and information about this Guaranty and the Credit
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Guaranteed Parties in connection with the
administration and management of the Credit Agreement, the Guaranty Documents
and other Loan Documents, the Commitments, and the Facility. For the purposes of
this Section, “Information” means all information received from the Guarantor
relating the Guarantor or its Subsidiaries or their businesses, other than any
such information that is available to the applicable Guaranteed Party on a
nonconfidential basis prior to disclosure by the Guarantor or its Subsidiaries;
provided that, in the case of information received from the Guarantor after the
date hereof, such information is clearly identified in writing at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
          Section 23. Counterparts. This Guaranty may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          Section 24. Judgment Currency. If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Guarantor Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given. The obligation of the Guarantor in respect of any such sum due from it to
any Guaranteed Party hereunder or under the other Guaranty Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of the Credit Agreement (the “Agreement Currency”), be discharged
only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the

21



--------------------------------------------------------------------------------



 




Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent from the Guarantor in the Agreement Currency, the Guarantor agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or the Person to whom such obligation was owing against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent in such currency, the
Administrative Agent (by its acceptance hereof) agrees to return the amount of
any excess to the Guarantor (or to any other Person who may be entitled thereto
under applicable law). The agreements in this Section 24 shall survive the
termination of the Commitments and repayment of all Guaranteed Obligations.
[Signature page follows]

22



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Guarantor has executed this Guaranty, under
seal, as of the date first above written.
[Seal]

     
 
  Present when the Common Seal of
 
  CADENCE TECHNOLOGY LIMITED
 
  was affixed hereto:
 
   
 
  /s/ Gerard Byrne
 
   
 
       Director
 
   
 
  /s/ Karen McManamon
 
   
 
       Director/Secretary

[Signature page to Guaranty]

